[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Exhibit 10.29 TGS-004-90105 THIS INTERNATIONAL DISTRIBUTOR AGREEMENT (this “ Agreement ”) is effective as of the 21st of August 2017, (“ Effective Date ”), between ThermoGenesis Corp. , a Delaware corporation with principal office 2711 Citrus Road, Rancho Cordova, CA 95742, USA and Boyalife W.S.N. a China corporation with its office at 88 Meiliang Road, Wuxi City, People’s Republic of China 214092 (“ Distributor ”). R E C I T A L S A.ThermoGenesis’ business is todesign, manufacture (directly or indirectly through manufacturing subcontractors) and sell medical devices and other products which utilize its proprietary thermodynamic and/or archiving technology for the processing of biological substances, including the concentration and cryopreservation of tissue and blood components. B.Distributor has facilities and experience in the distribution, sale and service of medical devices in the Territory (defined below), and desires to become the distributor and an authorized service provider for the Products (defined below), pursuant to the terms of this Agreement. A G R E E M E N T NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties agree as follows: 1. DEFINITIONS . When used herein, capitalized terms shall have the following meanings: “ Affiliate ” means, in respect of any specified Person, any other Person which, but only for so long as such other Person, directly or indirectly, controls, is controlled by, or is under common control with, such specified Person. The term “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, through the ownership of voting securities or other equity interests, and the terms “controlled” and “common control” have correlative meanings. “ Applicable ThermoGenesis Technology ” has that meaning accorded to it in Section 9.1.3 of this Agreement. “ AXP Device ” means the Auto Xpress™ System which automates the volume reduction process for cord blood and consists of a battery-operated device. Rev. S. [*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Boyalife W.S.N. Intl Distribution Contract Agreement # TGS-004-90105 Page 2 of 44 “ AXP Disposable ” means the ThermoGenesis proprietary processing bag set that has integrated sampling segments. “AXP System” means the combination of the AXP Device, the AXP Disposable and the XpressTRAK software . “ BioArchive Device” means ThermoGenesis’ computer-controlled, robotic liquid nitrogen cryopreservation and storage system that enables the freezing and managing of approximately 3,600 blood component samples. “BioArchive Disposables ” means Freezing Bag used for storage of 25 mL of fluid, Canisters which hold samples for storage in the BioArchive System, and Overwrap Bags that serve as a secondary barrier of protection to the stored cord blood sample. “BioArchive System” means the combination of the BioArchive Device and the BioArchive Disposables and the Manual Bag Set. “ Change of Control ” means (i) the direct or indirect sale or other disposition (in one or more related transactions to one or more parties) of all or substantially all of the assets of ThermoGenesis, or (ii) the direct or indirect transfer of 50% or more of the outstanding voting interest of ThermoGenesis, whether in a single transaction or series of related transactions. “Customers” shall have the meaning accorded in Section 2.1 of this Agreement. “
